Case 5:19-cv-02445-RGK-KES Document 14 Filed 05/05/20 Page 1 of 1 Page ID #:36




   1
   2                                                                  JS-6
   3
   4
   5
   6                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   7
   8   JOHN VALENZA FLORES,                    ) CIVIL NO. 5:19-cv-02445-RGK-KES
   9                                           )
             Plaintiff,                        ) [PROPOSED]
  10
                                               ) JUDGMENT
  11                vs.                        )
  12
                                               )
       ANDREW SAUL,                            )
  13                                           )
  14   Commissioner of Social Security,        )
                                               )
  15
             Defendant.                        )
  16                                           )
                                               )
  17
                                               )
  18
  19         The Court hereby approves the parties’ Stipulation to Voluntary Remand
  20   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
  21
       (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
  22
       HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
  23
       action is remanded to the Commissioner of Social Security for further proceedings
  24
       consistent with the Stipulation to Remand.
  25
  26   DATED: May 5, 2020
  27
                                             HONORABLE KAREN E. SCOTT
  28
                                             UNITED STATES MAGISTRATE JUDGE
